Citation Nr: 1809788	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-24 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for status post ultrasonic nephrolithiasis (claimed as a kidney condition), to include as due to herbicide exposure, and to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure, and to include as secondary to service-connected diabetes mellitus, type II.  

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure, and to include as secondary to service-connected diabetes mellitus, type II. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served in the U.S. Army from April 1964 to April 1966, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board has re-characterized the issue of entitlement to service connection for PTSD as shown on the title page of this decision pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks service-connection for status post ultrasonic nephrolithiasis (claimed as a kidney condition) either as secondary to his service-connected diabetes mellitus, type II, or as due to herbicide exposure.  In February 2013, a VA examination was provided for his service-connected diabetes mellitus, type II and the examiner determined that the Veteran had no diabetic nephropathy or renal dysfunction caused by the diabetes mellitus or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to it.  However, the examiner did not provide a medical opinion specifically addressing whether the Veteran's service-connected diabetes mellitus, type II caused or aggravated his kidney disability.  Such a medical opinion must be rendered. 

The Veteran believes that his erectile dysfunction should be service-connected either as secondary to his service-connected diabetes mellitus, type II, or as due to herbicide exposure.  He was provided a VA examination in February 2013.  After a review of the claims file, medical literature, and an in-person examination, the examiner opined that the Veteran's erectile dysfunction was less likely as not caused by or a result of diabetes mellitus.  He noted that erectile dysfunction is not caused by or a result of Agent Orange exposure.  The examiner reasoned that medical literature evidences that diabetes mellitus causes erectile dysfunction when the condition has lasted longer than five years for patients over fifty years of age.  He stated that the Veteran had been diabetic for approximately the last two years.  The examiner then noted that erectile dysfunction is not a presumptive illness related to Agent Orange exposure.  

The examiner correctly identifies that erectile dysfunction is not a presumptive illness related to Agent Orange exposure.  See 38 C.F.R. § 3.309 (e) (2017).  However, the Board finds that the rationale provided regarding whether the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus, type II is inadequate.   The examiner indicated that the origin of the Veteran's erectile dysfunction is unknown then proceeded to render a negative opinion, relying exclusively on medical literature without regard to the Veteran's lay statements regarding the onset of his erectile dysfunction.  Further, he does not cite any specific reference material utilized in forming this opinion nor is an alternative etiology discussed.  Finally, the examiner did not address whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes mellitus. When VA provide an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the Board has found that the opinion regarding this issue is inadequate, a new opinion must be obtained. 

The Veteran also maintains that he should be service-connected for hypertension, either as secondary to his service-connected diabetes mellitus, type II, or as due to herbicide exposure.  He was provided a VA examination in February 2013.  After a review of the claims file, medical literature, and an in-person examination, the examiner opined that the Veteran's hypertension was not caused by or the result of Agent Orange exposure or caused by or the result of his service-connected diabetes mellitus, type II.  He stated that hypertension is not included in the list of presumptive illness related to Agent Orange exposure.  He also noted that the Veteran has had a diagnosis of hypertension since ten to fifteen years ago.  He continued, noting that there are two types of high blood pressure: essential hypertension or primary hypertension which tends to develop gradually over many years, and secondary hypertension, blood pressure caused by an underlying condition.   

The examiner correctly identifies that hypertension is not a presumptive illness related to Agent Orange exposure.  See 38 C.F.R. § 3.309 (e) (2017).  However, the Board notes that the Veteran's representative submitted pertinent treatise evidence, the National Academy of Science (NAS) Update 2012, which provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309.  Thus, the Board finds that an addendum opinion addressing the findings in the treatise is warranted.  

Further, the Board notes that the portion of the opinion regarding secondary service connection is inadequate.  Factual information regarding the onset of the Veteran's hypertension and medical information about the types of hypertension in general is provided, but no rationale for the conclusion made is given.  Additionally, the examiner does not address whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II.  The required addendum opinion must provide a detailed rationale for any conclusions reached on both points.  

Finally, the Veteran avers that he should be service-connected for an acquired psychiatric disorder, specifically PTSD.  He was afforded VA examinations in February 2013, October 2014, and in November 2016.  A medical opinion was rendered at the October 2014 examination. The examiner diagnosed the Veteran with depressive disorder and concluded that his depressive disorder was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran was exposure to a war scenario in the Vietnam conflict as an engineer.  He noted that the Veteran witnessed death and wounding of soldiers; however, he did not fulfill all of the criteria for a diagnosis of PTSD.  He stated that only after the onset of several chronic medical conditions and his retirement as a salesman did he seek psychiatric treatment for what appeared to be a depressive disorder in 2013.  Further, the examiner stated that the Veteran mentioned psychological conflicts about his own treatment of some family members, conflicts that were not associated with military service, and may still need psychotherapy.  

The Board finds that this opinion is inadequate.  The examiner does not address the correspondence from the Veteran's psychiatrist which states that she diagnosed the Veteran with PTSD and has been treating him for that disability since March 2013.  Further, the examiner relies solely on the lack of documented mental health diagnosis or treatment prior to March 2013 to support his negative opinion without regard to the Veteran's lay statements regarding the onset of his acquired psychiatric condition.  Buchanan v Nicholson, 451 F.3d 1331, 1336-37   (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible. As a finder of fact, the Board is permitted to weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence).  Thus, the Board finds that an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal. If no such records are located, that fact should be documented in the claims file. The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, an addendum opinion should be provided from a suitably qualified examiner(s) addressing the following:

a) Regarding the Veteran's claimed kidney disability, whether it is at least as likely as not (50 percent or greater probability) that this disability is caused by or aggravated by his service-connected diabetes mellitus type II.  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

b) With regard to the Veteran's claimed erectile dysfunction, whether it is at least as likely as not (50 percent or greater probability) that this disability is caused by or aggravated by his service-connected diabetes mellitus type II.  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

c) Concerning the Veteran's claimed hypertension, whether it is at least as likely as not (50 percent or greater probability) that this disability is related to the Veteran's presumed exposure to herbicides in service.  A full and complete rationale, which addresses NAS findings upgrading the possibility of a link between hypertension from "inadequate or insufficient evidence" to "limited or suggestive evidence of an association," is required.

Further, the examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) that this disability is caused by or aggravated by his service-connected diabetes mellitus type II. Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

d) In reference to the Veteran's acquired psychiatric disorder, to include PTSD, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder is related to the Veteran's military service.  A full and complete rationale, which addresses the Veteran's private diagnosis of PTSD, and lay statements regarding the onset of his disability, is required.

The examiner(s) is asked to explain the reasons behind any opinions expressed and conclusions reached.  A complete rationale for all opinions is required.  The examiner(s) is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Additionally, the examiner(s) must include citations to relevant medical literature and authority where appropriate.  If the examiner(s) cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner (s) must provide reasons as to why such speculation would be required.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the record) and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




